United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
BARRY SEINFELD and MARSHA §
SEINFELD §
§
v. § CIVIL ACTION NO. 3:19-CV-0849-S
§
ALLIED VAN LINES, INC. §

MEMORANDUM OPINION AND ORDER

This Memorandum Opinion and Order addresses Defendant Allied Van Lines, Inc.’s
Motion for Summary Judgment [ECF No. 23]. For the following reasons, the Court denies the
Motion.

I. BACKGROUND

In 2017, Plaintiffs Barry and Marsha Seinfeld (“Plaintiffs”) contracted with Defendant
Allied Van Lines, Inc, (“Defendant”) to ship their personal property from Dallas, Texas, to
Sarasota, Florida, See First Am. Compl. ff 7-11. Plaintiffs claim that some of their property was
lost or damaged in transit. See id. [J 24, 27, 29-30.

Plaintiffs notified Defendant of this loss on a Statement of Claim, which Defendant
received on May 31, 2017. See Def.’s App. 4-5. Plaintiffs’ Statement of Claim lists several
damaged items, but it does not itemize their losses or specify the amount lost. Rather, it merely
states, “[aJll... Furniture Entire House damaged{,] Missing [and] destroyed.” Jd. at 5.

Plaintiffs also attest that they submitted to Defendant their “proof of loss” on May 31,
July 13, and August 10, 2017. See Br. in Supp. of Pis.’ Resp. to Def.’s Mot. for Summ. J. (“Resp.”)
Exs. 1,2. These subsequent mailings included a “[l]ist” that identified 53 items purportedly
broken or lost during the move. See id. Resp. Ex. 2. For 36 of those items, Plaintiffs listed the

original cost, totaling approximately $449,500. The list does not identify the original price of the

 

 
remaining 17 items, and it does not identify the cost of repairing or replacing any of the 53
purportedly broken or damaged items. See id.

After Defendant allegedly “refused to pay for damages and losses they caused,” Plaintiffs
filed this action for breach of contract in Texas state district court in Dallas County. See Notice of
Removal 1; First Am, Compl. 34-40. Defendant removed the case to this Court, see Notice of
Removal, and filed the present Motion, which is now ripe and before the Court.

IL. LEGAL STANDARDS

Courts “shall grant summary judgment if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Feb. R. Civ. P.
56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In making this determination,
courts must view all evidence and draw all reasonable inferences in the light most favorable to the
party opposing the motion. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962), The moving
party bears the initial burden of informing the court of the basis for its belief that there is no genuine
issue for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Ti. LAW AND ANALYSIS
A. The Carmack Amendment

The Carmack Amendment to the Interstate Commerce Act, 49 U.S.C. §14706, and its
implementing regulations promulgated by the Department of Transportation, 49 C.F.R.
§§1005,1-.7,' collectively control the processing of claims of lost or damaged property transported
by motor carriers. See Salzstein v. Bekins Van Lines, Inc., 993 F.2d 1187, 1189 (Sth Cir. 1993),

To state a prima facie claim under the Carmack Amendment, a claimant must file “allegations or

 

Although the First Amended Complaint only raises state law claims, see First Am. Compl. 3-4 ff] 34-40, the Court
resolves this Motion according to the Carmack Amendment and its attendant regulations, because the Carmack
Amendment “‘so forcibly and completely displace[s] state law that [Plaintiffs’] cause of action is either whoily federal
or nothing at all.” See Hoskins v. Bekins Van Lines, 343 F.3d 769, 773 (Sth Cir. 2003) (second alteration added)
(quoting Carpenter v. Wichita Falls Indep. Sch, Dist., 44 F.3d 362, 366 (Sth Cir. 1995)).

2

 

 
proof of (a) delivery in good condition, (b) arrival in damaged condition, and (c) the amount of
damages.”* Berlanga v. Terrier Transp., Inc., 269 F. Supp. 2d 821, 831-32 (N.D. Tex. 2003)
(citing Accura Sys., Inc. v. Watkins Motor Lines, 98 F.3d 874, 877 (Sth Cir. 1996)). Ata minimum,
such a filing must: “(1) [clontain[] facts sufficient to identify the baggage or shipment (or
shipments) of the property; (2) assert[] liability for alleged loss, damage, injury, or delay, and
(3) mak[e] a claim for payment of a specified or determinable amount of money... .” 49 C.F.R.
§1005.2(b). Only the third element is at issue.

The third prong of 49 C.F.R. §1005.2(b) is a “disjunctive test” that allows claims to proceed
under two different methods. Williams v. N. Am. Van Lines of Tex., Inc., 731 F.3d 367, 370 (5th
Cir. 2013). “The purpose of this disjunctive test is to permit claims to proceed when, even if a
specified total amount is not listed, the amount requested can be determined by calculating the
values of the individual items.” Jd. (citing Salzstein, 993 F.2d at 1190). Claimants may either
assert a specific total or list individualized damages which can be aggregated. See id, at 369-70;
Salzstein, 993 F.2d at 1190 (finding that a “determinable” claim “‘means an amount determinable,
as a matter of mathematics, from a perusal of the documents submitted in support of the notice of
aclaim.’” (quoting Bobst Div. of Bobst Camplain, Inc. v. IML-Freight, Inc., 566 F. Supp. 665, 669
(S.D.N.Y. 1983))). In Williams, the Fifth Circuit also clarified that an “estimate of the value” of
damaged items could satisfy 49 C.F.R. §1005.2(b), while an “estimate of the damage [claimant]

was seeking” could not. /d. at 369.

 

2 Notably, carriers “may contractually limit the time for filing claims.” Sa/zstein, 993 F.2d at 1189 (citing 49 U.S.C.
§11707(e)). Here, the parties contracted for a nine-month deadline for filing claims. See Def.’s App. 4-5, 9 11 (“As
acondition precedent to recovery, a claim for any loss, damage, injury, or delay, must be filed electronically... within
(9) months after delivery[.]”). Accordingly, only claims filed within nine months of delivery can satisfy the filing
requirements. See Landess v. N. Am, Van Lines, Inc., 977 F. Supp. 1274, 1278-80 (E.D. Tex. 1997). As such,
Plaintiffs’ Complaint, filed well outside of the nine-month limitations period, does not satisfy Plaintiffs’ obligation to
file a claim for specified or determinable amount of money

3

 

 
The “Carmack Amendment incorporates common law principles for the calculation of
damages,” such that the measure of damages will be determined by the “method [that] more
accurately reflect[s] the loss actually suffered by the plaintiff.” Nat'l Hispanic Circus, Inc, v. Rex
Trucking, Inc., 414 F.3d 546, 552 (5th Cir. 2005) (citations omitted). While replacement cost may
be the default measure of damages, see Maass Flanges Corp. v. Totran Transp. Serv, Inc., Civ. A.
No. H-13-1090, 2014 WL 29006, at *4 (S.D. Tex. Jan. 2, 2014) (collecting authorities), the Court
has found no authorities claiming that it is the exclusive measure under the Carmack Amendment.

B. Existence of a Specified or Determinable Claim

The Defendant’s Motion focuses only on the third prong of §1005.2(b). Here, three
documents have been offered as evidence of whether Plaintiffs provided the requisite notice: (1)
the “List” of damages (referred to by Plaintiffs as their “proof of loss”); (2) the “Statement of
Claim” dated May 31, 2017; and (3) an estimate from Cypress Design Group of “some items to be
replaced.” See Resp. Ex. 2; Def.’s App. 4-7. Viewing this evidence and drawing all reasonable
inferences in the light most favorable to Plaintiffs, the Court finds that the List alone demonstrates
the existence of a specified or determinable claim.

The List specifically identified the value of the property allegedly lost that, when
aggregated, provided Defendant with a claim of $449,500. See Resp. Ex. 2. Moreover, the amount
claimed in the List closely parallels the $441,850 requested in the First Amended Complaint. See
First Am. Compl. 945. See Williams 731 F.3d at 370 (noting that a district court correctly
concluded that §1005.2(b) “‘does not require [claimants] to state a specific amount for any items
when a claim is first reported,’ but only ‘require[s] her to provide a “specific or determinable
amount” in writing for her claim at some point before the nine-month period had passed.”” (citation
omitted in original)). By sending the List, Plaintiffs were not “hiding the ball,” but were properly

advising Defendant of their claim, which helps achieve the goal of the Carmack Amendment—the

4

 
incentivization of settlements. See Salzstein, 993 F.2d at 1190-91 (identifying the “regulatory
purpose” of the Carmack Amendment as “encouraging voluntary settlement”). Although
Defendant disputes the authenticity or admissibility of the List as evidence,* the Court finds that,
in the light most favorable to Plaintiffs, the list creates a genuine dispute of material facts that
requires the denial of summary judgment.

The Defendant’s arguments that it is entitled to summary judgment because of Plaintiffs’
failure to list a claim in the “Amount Claimed” section of the Statement of Claim, or that the List
is insufficient under §1005.2(b) because it is a mere estimate, are unavailing, While case law
before Williams provided some support for Defendant’s argument, see Landess, 977 F. Supp. at
1281 (explaining a purported Fifth Circuit rule that “an estimate is not specific enough”),
Defendant’s argument cannot be maintained post-Williams. In Williams, the Fifth Circuit held that
an “estimate of the value” of damaged items was sufficiently specific, while an “estimate of the
damage [claimant] was seeking” is insufficiently vague. Jed. at 369 (emphasis added). Even if the
List’s figures qualify as “estimates” within the meaning of Williams, the itemized figures would
be estimates of value, rather than estimates of what Plaintiffs were seeking. Nothing contained
within the List or the supporting documents suggests that Plaintiffs were claiming $449,500 more
or less. See id. (holding that a claim was an estimate of value because it did not make a claim “of
damage ‘more or fess’”).

Finally, the Court finds that the List advised Defendant of a specific or determinable claim

even though it only listed the original purchase cost of the allegedly damages items. The Carmack

 

3 Defendant challenges the admissibility of this evidence, arguing that the List has not been properly authenticated
and that the supporting affidavit contains inadmissible hearsay. See Reply 3-4 (citing Pegram v. Honeywell, Inc., 361
F.3d 272, 285 (5th Cir. 2004)). The Court, however, finds that the List is competent summary judgment evidence
because nothing suggests that it “is not capable of being admitted at... trial.” Maurer v. Independence Town, 870
F.3d 380, 384 (Sth Cir. 2017) (citing LSR Consulting, LEC v. Wells Fargo Bank, N.A., 835 F.3d 530, 534 (Sth Cir,
2016)). Indeed, the Court finds that the List likely will be admitted. The Court does not resolve Defendant’s hearsay
objection, however, because it does not affect the disposition of the present Motion.

5

 

 

 
Amendment incorporates common law principles on the measure of damages and dictates that the
measure of damages will be determined by the “method [that] more accurately reflect[s] the loss
actually suffered by the plaintiff.” Rex Trucking, Inc., 414 F.3d at 552 (citations omitted). The
Court has found no authorities suggesting that replacement cost is the exclusive measure of
damages. While the use of original costs may suggest that the List’s figures are estimates, that
conclusion has little impact post-Williams. Accordingly, viewing all evidence and drawing all
reasonable inferences in the light most favorable to Plaintiffs, the Court finds that Defendant is not
entitled to summary judgment.

IV. CONCLUSION

For the foregoing reasons, the Court denies Defendant’s Motion for Summary Judgment.

SO ORDERED,

  

SIGNED March 27, 2020.

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 
